DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “processing unit configured for analyzing” and “reporting unit configured for generating a report…” in claim 1, "communication module for communicating…” in claim 2 and “posture detection unit configured for detecting a posture of the user…” in claims 7 and 18.
See the following paragraphs of the corresponding PG-Pub 2013/0281800:
[0081] For example, hardware for performing selected tasks according to 
embodiments of the invention could be implemented as a chip or a circuit.  As 
software, selected tasks according to embodiments of the invention could be 
implemented as a plurality of software instructions being executed by a 
computer using any suitable operating system.  In an exemplary embodiment of 
the invention, one or more tasks according to exemplary embodiments of method 
and/or system as described herein are performed by a data processor, such as a 
computing platform for executing a plurality of instructions.  Optionally, the 
data processor includes a volatile memory for storing instructions and/or data 
and/or a non-volatile storage, for example, a magnetic hard-disk and/or 
removable media, for storing instructions and/or data.  Optionally, a network 
connection is provided as well.  A display and/or a monitored user input device 
such as a keyboard or mouse are optionally provided as well. 


[0141] The exemplary wearable monitoring apparatus 100 which is depicted in 
FIG. 3 comprises a central processing unit (CPU) and/or a digital signal 
processing (DSP) which may be referred to herein as a processing unit 201.  
Optionally, the processing unit 201 runs a real-time operating system (RTOS) 
that is responsible for coordinating all functions of the monitoring device 
100.  The processing unit 201 is optionally used for analyzing the outputs of 
the one or more front-end sensors 204 which are described below.  Optionally, 
the one or more front-end sensors 204 capture signals which are forwarded to 
the processing unit 201 that calculates medical indices of interest, which is 
optionally based on physiological, anatomical and/or clinical parameters.  For 
example, the processing unit 201 may compare between the calculated parameters 
and a set of one or more predefined values and sets flags accordingly, for 
example as described below.  The data which is calculated by the processing 
unit 201 is optionally used for generating one or more alerts and/or 
notifications, as further described below and in the co filed patent 
application.  It should be noted, that the term processing unit means a local 
processing unit, a distributed processing unit, and/or a remote processing unit 
which is used for performing the functioning of the processing unit which is 
described herein.  In an embodiment in which the processing unit is remote, the 
data which is forwarded to the processing unit is transmitted for remote 
processing by the remote processing unit. 

0144] Optionally, the wearable monitoring apparatus 100 comprises a designated 
processing unit 203, such as a designated integrated circuit (IC), for example 
an application-specific integrated circuit (ASIC) or a field-programmable gate 
array (FPGA) that contains logic blocks and programmable interconnects which 
are programmed to implement some of the functions required to process the data 
from the sensors front-ends.  The designated processing unit 203 communicates 
with the processing unit 201, the memory unit 202, and/or with other components 
of the device for various tasks.  Additionally or alternatively, the designated 
processing unit 203 may also implement any of the other blocks as an 
integrative solution.  For example, the FPGA or ASIC may incorporate the 
processing unit 101 and/or another processing unit.  Optionally, the logic 
blocks are programmed to implement monitoring methods as described in the co 
filed patent application. 

[0112] Optionally, the analysis allows gathering data, which is based on the 
intercepted reflections, which reflects a trend, a pathological pattern, and/or 
one or more deductive or observational measurements that reflect a change in 
the fluid content of an internal tissue.  For brevity, the outcome of such an 
analysis may be referred to herein as a change.  In use, as further described 
below, such an analysis allows the communication interface to send a report 
that is indicative of this change and the MMI 207 to present the change and/or 
an alert which is based thereon.  For brevity, a communication interface and/or 
unit, as shown at 208, which allows forwarding data, such as the report, to 
third parties, such as the patient management unit 102 and the interrogator 
152, and a presentation unit, such as the MMI 207, may be referred to herein as 
reporting unit. 


[0184] Optionally, the wearable monitoring apparatus 100 comprises a 
man-machine interface (MMI) 207 for presenting data, such as an alert, a 
notification, statistical data, a current reading of the one or more front-end 
sensors 204 or external modality to the user, the user's caretaker, and/or 
others as desired.  The MMI 207 may comprise a liquid crystal display (LCD), a 
touch screen, a speaker, a tactile generator, a set of light emitting diodes 
(LEDs), and/or any other indicator that may be used for presenting alerts 
and/or notifications which are based on a combination of the analysis of 
reflections of EM waves from an internal area in the body of the user, such as 
the pulmonary tissues, and indicative of the dielectric related properties of 
fluids, such as water, blood, and/or inflammation fluids therein and other 
parameters calculated based on the EM reflections and\or the integrated or 
external sensors.  Optionally, the configuration of the wearable monitoring 
apparatus 100 may allows the user and/or a caretaker to define which alarm to 
present, for example whether the alarm is visual, audible, and/or tactile. 

[0180] In some embodiments of the present invention the wearable monitoring 
apparatus 100 is designed for eliminating the effects of the movements and/or 
changes of postures on the analysis of the measured EM reflected signals and 
determination of a biological parameter of a user, for example as described in 
the co filed patent application.  In such an embodiment, the wearable 
monitoring apparatus 100 comprises one or more posture detection sensors (not 
shown), such as accelerometers and tiltmeters, which provide data for 
classifying the current posture and/or activity level of the monitored user 
and/or for detecting a change on the posture of the user.  In such an 
embodiment, the posture detection sensors may be connected to the processing 
unit 102 and utilize it for calculating the current posture and/or a change in 
the posture. 

[0227] It should be noted that such a placement unit 210 may be used for 
monitoring placement and/or displacement of various monitoring and therapeutic 
devices, such as imaging modalities, for example ultrasound imaging modalities, 
stationary and/or mobile biological probes, and/or any other monitoring device 
which the positioning thereof on the body of the patient has an effect on the 
receptions and/or outputs thereof.  In such an embodiment, the placement unit 
210 comprises a memory element, such as the memory element which is depicted in 
FIG. 3 and described above, for storing one or more reference values each 
indicative of exemplary reflection of EM radiations delivered to the monitored 
internal tissue of the user and/or one or more exemplary dielectric related 
properties.  Optionally, the reference values are stored in a positioning bank, 
for example as shown at 472.  Such reference values, which are optionally 
ranges of values, represent the values which are supposed to be reflected from 
the monitored tissue.  The placement unit 210 comprises and/or connected to one 
or more EM which deliver, from the monitored wearable element, EM radiation and 
intercept the actual reflection thereof.  The placement unit 210 comprises 
processing unit and/or configured to use the processing unit of the monitored 
wearable device.  The processing unit is used for identifying and/or 
classifying the misplacement, placement, and/or disengagement, as shown at 471, 
optionally by comparing between the reference value and the actual reflection.  
For brevity, all the features and embodiments which are described herein with 
regard to the wearable monitoring apparatus 100 may be used by the placement 
unit 210 when used for monitoring the placement and/or displacement of other 
wearable elements and/or biological probes. 

Therefore, the “processing unit”, the “communication module” and the “placement unit”  have been interpreted as corresponding to a circuit or a CPU (or DSP) along with the steps/algorithm described throughout the specification for performing the claimed functions, and equivalents thereof.  The “reporting unit” has been interpreted as corresponding to a LCD, a touch screen, a speaker, a tactile generator, a set of LEDs, and equivalents thereof.  The “posture detection unit” has been interpreted as corresponding to a sensor, and equivalents thereof.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 8, 10-11, 12-13, 15, 16 and 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mawhinney (US Patent No. 4,991,585) in view of Nedivi (US Patent No. 5,002,060) and Mawhinney'82 (US Patent No. 5,394,882).
With regards to claims 1, Mawhinney discloses a wearable monitoring method and apparatus for monitoring at least one biological parameter of an internal tissue of an ambulatory user, comprising:
at least one transducer having at least one antenna configured for at least one of delivering electromagnetic (EM) radiation to the internal tissue and intercepting said EM radiation from said internal tissue, in a plurality of transmission sessions during a period of at least 24 hours (column 3, lines 12-33; see Figures 1-2; column 5, lines 56-67; note that the transducer is capable of delivering radiation/intercepting radiation during a period of at least 24 hours as it is used to monitor cyclic movement in a patient);
wherein said at least one antenna is configured for being disposed on the body of the ambulatory user (column 2, lines 46-55; column 3, lines 12-21; see Figures 1-2).
Although Mawhinney discloses that their invention may output a respiration rate and further that the output may be communicated to an alarm-control means that may indicate an abnormal condition (column 1, lines 40-45; column 4, lines 3-6), they do not specifically disclose that the alarm-control means comprises a processing unit configured for analyzing said intercepted EM radiation and identifying a change in the at least one biological parameter accordingly; and a reporting unit configured for generating a report according to said change.
Further, although Mawhinney discloses that other forms of radiation may be substituted for the microwave energy (column 5, lines 47-50), Mawhinney does not specifically disclose that the EM radiation is radio frequency radiation having a plurality of different frequencies between 900 MHz and 2.5 GHz or that the at least one antenna is fixed to at least one location on the body of the ambulatory user.   
Nedivi discloses a system for monitoring medical phenomena in order to detect changes in cardiac and respirator rates and drastic changes in the body such as temperature (column 1, lines 4-7).  Their system includes a processor that analyzes a respiration signal and generates an alarm upon irregularities (i.e. changes) in either the rate or characteristics of the respiration signal (column 2, lines 26-50; column 3, lines 37-56; column 4, lines 6-37).  
At the time of the invention, it would have been obvious to one of ordinary skill in the art to have the alarm-control means comprise of a processing unit configured to analyze the intercepted EM radiation and identify a change in the at least one biological parameter accordingly and a reporting unit configured for generating a report according to said change, as Mawhinney requires an alarm-control means for indicating an abnormal condition and Nedivi discloses the specifics of an alarm-control means for indicating an abnormal condition which comprises  a processing unit for identifying a change and a reporting unit (column 2, lines 26-50; column 3, lines 37-56; column 4, lines 6-37).
However, the above combined references do not specifically disclose that that the EM radiation is radio frequency radiation having a plurality of different frequencies between 900 MHz and 2.5 GHz or that the at least one antenna is fixed to at least one location on the body of the ambulatory user.   
Mawhinney’82 discloses a physiological sensor using directly radiated motion induced oscillator frequency changes and a wireless telemetry system incorporating such a sensor (column 1, lines 5-12).  Their sensor for detecting motion, such as respiration, may comprise of a first unit means that includes an antenna and an oscillator, such as a radio frequency (RF) oscillator, namely a Murata 915 Mhz Model No. 915-5 VCO, which may radiated different frequencies F1, F2, and F3 (column 4, lines 3-23, column 4, line 41-column 5, line 20).  The first unit means is preferably attached to the individual by bio-compatible non-allergic adhesive or tape to eliminate relative motion there between (column 4, lines 8-12).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to have the EM radiation of Mawhinney comprise of radio frequency radiation having a plurality of different frequencies between 900 MHz and 2.5 GHz and have the  at least one antenna be fixed to at least one location on the body of the ambulatory user, as taught by Mawhinney’82, as radio frequency radiation may be successfully used to monitor motion, such as respiration, and fixing an antenna to the patient eliminates motion there between (column 4, lines 3-23, column 4, line 41-column 5, line 20; column 4, lines 8-12).  Note that the Murata 915 Mhz Model No. 915-5 VCO RF oscillator would be capable of radiating frequencies within the claimed frequency range.  
With regards to claim 2, Mawhinney discloses a communication module for communicating with a remote processing unit thereby allowing performing of at least one of said analyzing and said identifying by said remote processing unit (column 5, lines 25-38).
With regards to claim 3, Nedivi discloses that the processing unit is configured for identifying said change by detecting at least one of a trend, a biological process, and a pattern according to said intercepted EM radiation of said plurality of transmission sessions (column 2, lines 26-50; column 3, lines 37-56; column 4, lines 6-37).  
With regards to claim 8, Nedivi discloses that said reporting unit is configured for generating said report in real time (column 2, lines 42-47; column 3, lines 37-41).  
With regards to claim 10, Nedivi disclose that the processing unit is configured for detecting a pattern of at least one physiological activity of the user (column 2, line 58-column 3, line 5; column 3, lines 20-60), said processing unit being configured for calculating a clinical state of said user with respect to said fluid content change and to said pattern (column 2, lines 26-50).  Further, Mawhinney discloses that said at least one intercepted radio frequency radiation is being changed as an outcome of at least one thoracic movement during said period (Abstract, referring to the envelope of the bandpass filter output being indicative of motion (e.g., breathing rate) of the patient, and therefore the intercepted radio frequency radiation is changed as an outcome of the breathing (i.e. thoracic movement)).   
With regards to claim 11, Nedivi discloses that said change is indicative of a member of a group consisting of a trauma and an acute respiratory deficiency syndrome (column 3, lines 37-56).
With regards to claim 12, Nedivi discloses that their apparatus further comprises a repository configured for storing information pertaining to said user, said processing unit being configured for performing said analyzing with respect to said information, wherein said information comprises at least one of physiological, anatomical and clinical data related to said user (column 3, lines 29-60).
With regards to claim 13, Nedivi discloses that their apparatus further comprises a non EM radiation sensor configured for evaluating an indicator of the physical condition of said user, said processing unit identifying said change by a combination of said indicator and said intercepted EM radiation (column 2, line 58-column 3, line 5; column 3, lines 20-60).
With regards to claim 15, Nedivi disclose that their apparatus further comprises a non-EM radiation sensor configured for detecting a pattern of a physiological activity of the user, said processing unit being configured for performing said analyzing with respect to said pattern (column 2, line 58-column 3, line 5; column 3, lines 20-60).
With regards to claim 17, Nedivi discloses that said processing unit is configured for detecting a physiological activity of the user by analyzing said intercepted EM radiation, said processing unit being configured for performing said identifying with respect to said physiological activity (column 3, lines 21-60).  

Claims 4, 9 and 18-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mawhinney in view of Nedivi and Mawhinney'82 as applied to claim 1 above, and further in view of Bridges et al. (US Patent No. 6,061,589) as cited by Applicant.
With regards to claims 4, 9 and 18-20, as discussed above, the above combined references meet the limitations of claim 1.  However, although Mawhinney discloses that other forms of radiation may be used and further that their invention is not limited to monitoring movement within tissue of an individual, the above combined references do not specifically disclose that their processing unit is configured for evaluating a property change in a dielectric related property of the internal tissue in a least one of said plurality of transmission sessions and performing said identification according to said property change.  Further, the above combined references do not specifically disclose that said change is indicative of a fluid content change or a change in the concentration of a solute, such as salt, glucose, and inflammatory indicative fluid, in the internal tissue during said period.   
Bridges et al. disclose a microwave antenna that propagates microwave beams into tissue and detects tumors by measuring changes in dielectric parameters in tissue, wherein malignant tissue is identified as having significantly greater dielectric parameters than are exhibited by normal tissues (column 4, lines 9-26; see Abstract).  Bridges further disclose that the differences in dielectric properties arises due to differences in water content (column 11, line 55-column 12, line 50, note that changes in water content in tissue inherently results in changes in solute, such as salt, concentration as well). 
At the time of the invention, it would have been obvious to one of ordinary skill in the art to have the processing unit of Mawhinney be configured for evaluating a property change in a dielectric related property of internal tissue, such as caused by changes in  water (i.e. fluid) content, and thus salt concentration as well, in at least one of said plurality of transmission sessions and performing said identification according to said property change, as taught by Bridges, in order to be able to detect tumors (column 4, lines 9-26; see Abstract).

Claims 5-7, 14 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mawhinney in view of Nedivi and Mawhinney’82 as applied to claim 1 above, and further in view of Hatlestad (US Pub No. 2004/0073093) as cited by Applicant.
With regards to claim 5, as discussed above, the above combined references meet the limitations of claim 1.  However, they do not specifically disclose that said plurality of transmission sessions are performed in an adaptive rate or are intermittent.  Further, they do not specifically disclose that the processing unit is configured for performing at least the step of identifying a period suitable for performing a data acquisition session. 
Hatlestad discloses detecting a context when monitoring a physiological condition of a patient, wherein the context may be used to control when the measurement of physiological conditions occurs (pg. 1, paragraph [0007]; pg. 2, paragraphs [0022-[0023]; pgs. 2-3, paragraphs [0026]-[0029]).  By taking physiological measurements with regards to context, the measurements may be made with a high degree of certainty when assessing the health of a patient (pg. 1, paragraphs [0004]-[0005]).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to have the plurality of transmission sessions of the above combined references be performed in an adaptive rate and further include identifying a period suitable for performing a data acquisition session, as taught by Hatlestad, in order to obtain measurements with a high degree of certainty (pg. 1, paragraphs [0004]-[0005]).
With regards to claim 6, Nedivi discloses that said processing unit is configured for calculating a clinical state according to at least one output of a non EM radiation sensor and said intercepted EM radiation (column 2, lines 26-50).  Further, Hatlestad discloses that said adaptive rate is determined according to a clinical state of the user (pg. 1, paragraph [0007]; pg. 2, paragraphs [0022-[0023]; pgs. 2-3, paragraphs [0026]-[0029]).
With regards to claim 7, Hatlestad discloses that their apparatus further comprises a posture detection unit configured for detecting a posture of the user (i.e. a change of posture movement), said adaptive rate being determined according to said posture (pgs. 2-3, paragraphs [0026]-[0029]; pg. 3, paragraph [0033]).
With regards to claim 14, the above combined references disclose a non-EM radiation sensor (column 2, line 58-column 3, line 8).  However, they do not specifically disclose that the non-EM radiation sensor is configured for evaluating an indicator to allow performing said analyzing with respect to said evaluated indicator, said non EM radiation sensor being a member of a group consisting of electromyogram (EMG) an ultrasound transducer, a blood pressure sensor, an optical blood saturation dector, a pulse oximeter, electrocardiogram (ECG), tiltmeter and accelerometer, an activity sensor and a coagulometer.
Hatlestad discloses a non-EM radiation sensor, such as a tiltmeter and accelerometer and a blood pressure sensor for evaluating an indicator to allow performing a measurement with respect to said evaluated indicator (pg. 3, paragraphs [0032]-[0033]; pgs. 2-3, paragraphs [0025]-[0029]).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to have the non-EM radiation sensor of the above combined references be configured for evaluating an indicator to allow performing said analyzing, said non EM radiation sensor being a member of the group cited above, as taught by Hatlestad, in order to obtain measurements with a high degree of certainty (pg. 1, paragraphs [0004]-[0005]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,758,150. Although the claims at issue are not identical, they are not patentably distinct from each other because although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant application is generic to all that is recited in claim 1 of the Patent.  That is, claim 1 of the Patent falls entirely within the scope of instant claim 1, or in other words, instant claim 1 is anticipated by claim 1 of the Patent.  Specifically, because claim 1 of the Patent claims the same structure (i.e. at least one transducer having at least one antenna configured for at least one of delivering radio frequency radiation having a plurality of different frequencies between 900 MHz and 2.5GHz, a processing unit (i.e. at least one processor) configured for analyzing said intercepted radio frequency and identifying a change (i.e. code instructions for computing a differential signal and identifying a change (i.e. change) from a plurality of signals of hte intercepted radio frequency radiation), a reporting unit (i.e. at least one processor with code instructions for generating an output), wherein said at least one antenna is configured for being disposed on the body, etc.), as claimed in instant claim 1, the system of instant claim 1 is anticipated by claim 1 of the Patent. 
With regards to claim 2, claim 2 of the Patent sets forth the same limitations.
With regards to claim 3, claim 3 of the Patent sets forth the same limitations.
With regards to claim 4, claim 4 of the Patent sets forth the same limitations.
With regards to claim 5, claim 5 of the Patent sets forth the same limitations.
With regards to claim 6, claim 6 of the Patent sets forth the same limitations.
With regards to claim 7, claim 7 of the Patent sets forth the same limitations.
With regards to claim 8, claim 8 of the Patent sets forth the same limitations.
With regards to claim 9, claim 9 of the Patent sets forth the same limitations.
With regards to claim 10, claim 10 of the Patent sets forth the same limitations.
With regards to claim 11, claim 11 of the Patent sets forth the same limitations.
With regards to claim 12, claim 12 of the Patent sets forth the same limitations.
With regards to claim 13, claim 13 of the Patent sets forth the same limitations.
With regards to claim 14, claim 14 of the Patent sets forth the same limitations.
With regards to claim 15, claims 1 (wherein the differential signal represents a pattern of physiological activity) and 14 of the Patent sets forth the same limitations.
With regards to claim 16, claim 1 (wherein the differential signal represents a pattern of physiological activity) of the Patent sets forth the same limitations.
With regards to claim 17, claim 15 of the Patent sets forth the same limitations.
With regards to claim 18, claim 16 of the Patent sets forth the same limitations.
With regards to claim 19, claim 17 of the Patent sets forth the same limitations.
With regards to claim 20, claim 18 of the Patent sets forth the same limitations.

Conclusion
This is a continuation of applicant's earlier Application No. 13/922,299.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957. The examiner can normally be reached Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE L FERNANDEZ/           Primary Examiner, Art Unit 3793